Name: 2009/855/EC: Council Decision of 20 October 2009 on the signing and conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the State of Israel concerning reciprocal liberalisation measures on agricultural products, processed agricultural products and fish and fishery products, the replacement of Protocols 1 and 2 and their Annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part
 Type: Decision
 Subject Matter: international affairs;  European construction;  agri-foodstuffs;  international trade;  Asia and Oceania;  agricultural activity;  fisheries
 Date Published: 2009-11-28

 28.11.2009 EN Official Journal of the European Union L 313/81 COUNCIL DECISION of 20 October 2009 on the signing and conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the State of Israel concerning reciprocal liberalisation measures on agricultural products, processed agricultural products and fish and fishery products, the replacement of Protocols 1 and 2 and their Annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part (2009/855/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Articles 14 and 15 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part (1) (the Association Agreement), in force since 1 June 2000, provide that the Community and Israel shall progressively implement greater liberalisation of their reciprocal trade in agricultural and fisheries products. Article 9(4) of the Association Agreement foresees the possibility for further mutual tariff concessions in processed agricultural products listed in Annexes II to VI to that agreement. (2) On 11 April 2005, the EU-Israel Association Council adopted an Action Plan of the European Neighbourhood Policy that includes a specific provision for the further liberalisation of trade in agricultural products, processed agricultural products and fish and fishery products. (3) On 14 November 2005, the Council authorised the Commission to conduct negotiations within the framework of the Association Agreement, in order to achieve a greater liberalisation of reciprocal trade in agricultural products, processed agricultural products and fish and fishery products. (4) On 18 July 2008, the Commission concluded negotiations on behalf of the Community on an Agreement in the form of an Exchange of Letters with a view to amending the Association Agreement. (5) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (2). (6) The Agreement in the form of an Exchange of Letters should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the State of Israel concerning reciprocal liberalisation measures on agricultural products, processed agricultural products and fish and fishery products, which amends the Association Agreement and, in particular, replaces Protocols 1 and 2 of that Agreement, as well as their annexes, is hereby approved on behalf of the Community. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 1. The Commission shall adopt the necessary implementing measures for Protocols 1 and 2 in accordance with Decision 1999/468/EC. 2. The Commission shall be assisted in this task by the Management Committee for the Common Organisation of Agricultural Markets, established by Article 195 of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (3), by the Management Committee for Fisheries Products, established by Article 38 of Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (4), or by the Management Committee on horizontal questions concerning trade in Processed Agricultural Products not listed in Annex 1 to the Treaty, established by Article 16 of Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (5) or, where appropriate, by the committees established by the corresponding provisions of other regulations on the common organisation of markets or by the Customs Code Committee established by Article 248a of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (6). Article 3 Where the Community needs to take a safeguard measure concerning agricultural products and fish and fishery products, as provided for in the Association Agreement, that measure shall be adopted in accordance with the procedure provided for in Article 159(2) of Council Regulation (EC) No 1234/2007 or in Article 30 of Council Regulation (EC) No 104/2000. In the case of processed agricultural products, such safeguard measures shall, provided that the conditions laid down in the relevant provisions of the Association Agreement are met, be adopted in accordance with the relevant provisions of Regulation (EEC) No 2783/75 of the Council of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (7), Council Regulation (EC) No 3448/93 and Council Regulation (EC) No 1667/2006 of 7 November 2006 on glucose and lactose (8). Article 4 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 20 October 2009. For the Council The President A. BORG (1) OJ L 147, 21.6.2000, p. 3. (2) OJ L 184, 17.7.1999, p. 23. (3) OJ L 299, 16.11.2007, p. 1. (4) OJ L 17, 21.1.2000, p. 22. (5) OJ L 318, 20.12.1993, p. 18. (6) OJ L 302, 19.10.1992, p. 1. (7) OJ L 282, 1.11.1975, p. 104. (8) OJ L 312, 11.11.2006, p. 1. Notice concerning the date of entry into force of the Agreement in the form of an Exchange of Letters between the European Community and the State of Israel concerning reciprocal liberalisation measures on agricultural products, processed agricultural products and fish and fishery products, the replacement of Protocols 1 and 2 and their Annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part The above Agreement between the European Community and the State of Israel, signed in Brussels on 4 November 2009, will enter into force on 1 January 2010.